DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joseph Lafata on 8/30/22.
The current claims have been replaced with the following claims.
26.	(Currently Amended) A switched capacitor modulator (SCM) comprising:
a RF power amplifier configured to receive an input signal that varies in accordance with a rectified voltage and to receive a RF drive signal and to modulate the input signal to generate a RF output signal to an output terminal;
a reactance in parallel with the output terminal, the reactance configured to vary in response to a control signal applied to a switch communicating with the reactance to generate an equivalent reactance in parallel with the output terminal; and
a controller configured to generate the control signal communicating with the switch and a commanded phase communicating with the RF power amplifier, wherein the RF drive signal varies in accordance with the commanded phase.
27.	(Original) The SCM of claim 26 wherein the reactance is at least one of a capacitance or an inductance, and wherein the at least one of the capacitance or the inductance varies in accordance with the control signal.
28.	(Currently Amended)  The SCM of claim 27 wherein the reactance is the capacitance and is in parallel with the output terminal, the switch includes a pair of switches, and the capacitance is configured to receive voltages from the pair of switches wherein the pair of switches includes a first switch connected to a first terminal of the capacitance to apply a first voltage thereto and a second switch connected to a second terminal of the capacitance to apply a second voltage thereto, the control signal including the first voltage and the second voltage to control the equivalent reactance.
29.	(Original) The SCM of claim 28 wherein the control signal includes a commanded duty cycle, wherein the commanded duty cycle controls the first voltage and the second voltage.
30.	(Currently Amended) The SCM of claim 29 wherein RF power source includes a plurality of RF power amplifiers and the RF drive signal includes a plurality of RF drive signals, and wherein the RF drive signal applied to a respective one of the plurality of RF power amplifiers varies in accordance with the commanded phase for a respective one of the plurality of RF power amplifiers to vary a magnitude of the RF output signal.
31.	(Original) The SCM of claim 30 wherein the controller further comprises a SVC controller configured to generate the commanded duty cycle in accordance with a difference between a power setpoint and a measured power.
32.	(Currently Amended) The SCM of claim 31 further comprising a SVC driver configured to generate a plurality of control signals to actuate the pair of switches in accordance with the commanded duty cycle.
33.	(Original) The SCM of claim 32 further comprising a direct digital synthesizer (DDS) configured to generate the plurality of RF drive signals in accordance with the commanded phase.
34.	(Original) The SCM of claim 33 wherein the plurality of RF drive signals are selected so that the plurality of RF power amplifiers operate at a selected phase.
35.	(Original) The SCM of claim 28 wherein the first voltage applied to the first terminal and the second voltage applied to the second terminal vary the equivalent reactance and wherein the pair of switches are operated a selected duty cycle, and the selected duty cycle determines the equivalent reactance.
36.	(Original) The SCM of claim 28 further comprising a first zero cross detector to detect a first zero voltage cross of one of the first voltage at the first terminal or the second voltage at the second terminal and wherein the pair of switches is operated in accordance with the first zero cross.
37.	(Original) The SCM of claim 36 wherein at least one of the pair of switches is activated relative to the first zero crossing to effect a zero voltage switching of the at least one of the pair of switches.
38.	(Original) The SCM of claim 37 wherein an other of the at least one of the pair of switches is activated relative to the first zero crossing to effect a zero voltage switching of the other of the at least one of the pair of switches.
39-43.	(Cancelled)

44.	(Original) A method for generating a radio frequency (RF) signal comprising:
rectifying AC power from a facility power source to generate a rectified voltage;
generating a RF output signal to an output terminal in accordance with the rectified voltage and a RF drive signal;
applying voltages to respective terminals of a capacitor in parallel with the output terminal from a pair of switches including a first switch connected to a first terminal of the capacitor to apply a first voltage thereto and a second switch connected to a second terminal of the capacitor to apply a second voltage thereto, the first voltage and the second voltage varying an equivalent capacitance in parallel with the output terminal; and
generating a commanded duty cycle and a commanded phase, wherein the commanded duty cycle controls the first voltage and the second voltage, and the commanded phase controls the RF drive signal.
45.	(Original) The method of claim 44 further comprising generating the RF output from a plurality of RF power amplifiers, wherein the RF drive signal includes a plurality of RF drive signals, and wherein the commanded phase controls the RF drive signal applied to each of the plurality of RF power amplifiers, wherein varying the commanded phase varies a magnitude of the RF output signal and the RF output signal has a power that varies in accordance with the commanded phase and the equivalent capacitance.
46.	(Original) The method of claim 45 further comprising:
controlling signals to actuate the pair of switches in accordance with the commanded duty cycle; and
generating the plurality of RF drive signals in accordance with the commanded phase.
47.	(Original) The method of claim 44 further comprising controlling the pair of switches to a selected duty cycle to determine the equivalent capacitance.
48.	(Original) The method of claim 47 further comprising detecting a first zero cross detector to detect a first zero voltage cross of one of the first voltage at the first terminal or the second voltage at the second terminal and wherein the pair of switches is operated in accordance with the first zero cross.
49.	(Original) The method of claim 48 further detecting a second zero crossing detector to detect a second zero voltage crossing of an other of the first voltage at the first terminal or the second voltage at the second terminal and wherein one the pair of switches is operated in accordance with the first zero crossing and the other of the pair of switches is operated in accordance the second zero crossing.
50.	(Original) The method of claim 44 wherein rectifying further comprises one of increases or decreases the rectified voltage via a respective boost converter or buck converter prior to generating the RF output signal.

Reasons for Allowance
Claims 26-38 and 44-50 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 26 and 44, the closest prior art of record does not disclose the following limitation: the functional limitation of the switched capacitor modulator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
#2699